                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL


 Case No.:          CV 19-03304-AB (JCx)                           Date:   July 8, 2019


 Title:         Marciela Gutierrez v. Johnson and Johnson, et al.



 Present: The Honorable           ANDRÉ BIROTTE JR., United States District Judge

                     Carla Badirian                                       N/A
                     Deputy Clerk                                    Court Reporter

       Attorney(s) Present for Plaintiff(s):              Attorney(s) Present for Defendant(s):
                    None Appearing                                  None Appearing

 Proceedings:          [In Chambers] ORDER GRANTING PLAINTIFF’S MOTION TO
                       REMAND [12] (JS-6)

       Before the Court is a Motion to Remand (“Motion,” Dkt. No. 12), filed by Plaintiff
Marciela Gutierrez (“Plaintiff”). Defendants Johnson & Johnson and Johnson & Johnson
Consumer, Inc. (collectively, “Defendants”) filed an opposition, and Plaintiff filed a
reply. (Dkt. Nos. 13, 18.) The Court resolves the Motion without oral argument and
VACATES the hearing set for July 12, 2019. See Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
For the following reasons, the Motion is GRANTED.

                                           DISCUSSION

       Plaintiff initially filed this action in Los Angeles County Superior Court, asserting
purely state-law claims against Defendants for allegedly exposing Plaintiff to talcum
powder containing asbestos that caused Plaintiff’s mesothelioma and/or wrongful death.
(Dkt. Nos. 1, 12.) Defendants removed the action on April 24, 2019, alleging that there
is subject matter jurisdiction because Plaintiff’s claim is related to a pending bankruptcy
filed by Defendant Imerys Talc America, Inc. (“Imerys”), the talcum powder supplier.
Thus, Defendants allege that this Court has jurisdiction under 28 U.S.C. § 1452(a),

CV-90 (12/02)                            CIVIL MINUTES - GENERAL                Initials of Deputy Clerk CB

                                                   1
Removal of Claims related to Bankruptcy Cases, which allows a party to “remove any
claim or cause of action in a civil action . . . to the district court for the district where
such action is pending.” Once the claim is removed, the court to which the claim has been
removed “may remand such claim or cause of action on any equitable ground.” 28 U.S.C.
§ 1452(b). Assuming the Court does have jurisdiction over the action, the Court
concludes that equitable grounds support remand.

       Courts have looked to several factors in assessing whether “equitable grounds”
exist to remand actions removed under § 1452(a):

         These factors have included, among other things, judicial economy, comity
         and respect for state law decision-making capabilities, the impact that remand
         would have upon the orderly administration of the debtor’s bankruptcy case,
         the effect of bifurcating claims and parties to an action and the possibilities of
         inconsistent results the predominance of state law issues and nondebtor
         parties, and the extent of any prejudice to nondebtor parties.

In re TIG Ins. Co., 264 B.R. 661, 665–66 (Bankr. S.D. Cal. 2001) (citing W. Helicopters,
Inc. v. Hiller Aviation, Inc., 97 B.R. 1, 2 (E.D. Cal. 1988)). The “on any equitable
ground” standard “affords an unusually broad grant of authority,” under which the Court
may remand “if any one of the relevant factors . . . provide a sufficient basis for equitable
remand.” Stichting Pensioenfonds ABP v. Countrywide Fin. Corp., 447 B.R. 302, 310
(C.D. Cal. 2010) (quoting In re Roman Catholic Bishop of San Diego, 374 B.R. 756, 761
(S.D. Cal. 2007)).

       Defendants removed the action to this Court with the intention of moving to
transfer it to the United States District Court for the District of Delaware (“District of
Delaware”), where Imerys filed its bankruptcy petition. (See Notice of Removal ¶ 7, Dkt.
No. 1.) Defendants filed a Motion to Fix Venue in the District of Delaware for claims
related to Imerys’s bankruptcy under 28 U.S.C. §§ 157(b)(5) and 1334(b) in an effort to
centralize the thousands of pending claims. (Dkt. No. 1-4, Ex. C, pt. 2.) Defendants argue
that the District of Delaware has the “sole authority” to fix venue in this action and thus,
this Court should await the District of Delaware’s decision on the venue motion before
issuing a ruling on this Motion. (Dkt. No. 13 at 10.)

       Here, Plaintiff, a California resident, commenced this action in state court. Forcing
Plaintiff, who is suffering from mesothelioma, to wait and litigate in an inconvenient,
out-of-state forum would be inequitable. Plaintiff would be further prejudiced by the
removal of this action to federal court because Plaintiff’s claims have been pending in
state court since January 2019 and are the subject of statewide proceedings with other
related actions in state court. (See Dkt. No. 1-1.) Coordination of these actions minimizes
the number of inconsistent rulings. Uniformity further favors remand because a number

CV-90 (12/02)                          CIVIL MINUTES - GENERAL                Initials of Deputy Clerk CB

                                                 2
of courts in this district have remanded similar cases on the same grounds. (Dkt. No. 19.)
Judicial economy also supports remand because litigating in this Court would
unnecessarily duplicate judicial resources. Finally, comity favors remanding this case to
state court because Plaintiff alleges only state law claims. See Estate of Scott v.
Cervantes, No. CV 08-03293 MMM (CWx), 2008 WL 11337657, at *4 (C.D. Cal. July
29, 2008) (“Where issues of state law predominate, comity . . . favors remand.”); see also
McCarthy, 230 B.R at 418 (“State courts are, by definition, fully competent to resolve
disputes governed by state law.”).

                                    CONCLUSION

       For the foregoing reasons, the Court GRANTS Plaintiff’s Motion to Remand and
directs the Clerk to REMAND this action to Los Angeles County Superior Court.

         IT IS SO ORDERED.




CV-90 (12/02)                      CIVIL MINUTES - GENERAL              Initials of Deputy Clerk CB

                                             3
